Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 22, 2019

                                        No. 04-19-00543-CV

Elsa PRADO, Individually and as Representative of the Estate of Rolando Prado, Jr., Deceased,
     and as Next Friend of A.P., Minor; Elizabeth Prado; Rolando Prado; and Maria Prado,
                                          Appellants

                                                  v.

   LONESTAR RESOURCES, INC.; Union Pacific Railroad Company; and Ezra Alderman
                              Ranches, Inc.,
                               Appellees

                   From the 81st Judicial District Court, La Salle County, Texas
                               Trial Court No. 16-07-00095-CVL
                           Honorable Susan D. Reed, Judge Presiding


                                           ORDER
        The docketing statement for this appeal is past due. See Tex. R. App. P. 32.1(a)
(providing an appellant in a civil case shall file a docketing statement promptly upon filing the
notice of appeal). We order appellants to file the docketing statement within 10 days of this
order. A failure to comply with this order may result in this appeal being dismissed without
further notice. See Tex. R. App. P. 42.3(c).

         Furthermore, one of the court reporters in this case has filed a notice of late record stating
appellant has not requested and arranged to pay for the reporter’s record. See Tex. R. App. P.
34.6(b)(1) (“At or before the time for perfecting the appeal, the appellant must request in writing
that the official reporter prepare the reporter’s record.”); id. R. 35.3(b)(2), (3) (providing the
court reporter is not required to file a reporter’s record unless the appellant has requested the
reporter’s record and “the party responsible for paying for the preparation of the reporter’s record
has paid the reporter’s fee, or has made satisfactory arrangements with the reporter to pay the
fee, or is entitled to appeal without paying the fee.”).

        We order appellants to provide written proof to this court by September 3, 2019 that (1)
the reporter’s record, if any is sought by appellants, has been properly requested, and (2) either
paid or arranged to pay the reporter’s fee or is entitled to the record without prepayment of the
reporter’s fee. See id. R. 20.1, 34.6(b)(1), 35.3(b). If appellants fail to provide such proof by the
date ordered, appellant’s brief will be due by October 14, 2019, and the court will only consider
those issues or points raised in appellants’ brief that do not require a reporter’s record for a
decision. See id. R. 37.3(c).



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court